747 N.W.2d 258 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Fonza JACKSON, Defendant-Appellant.
Docket No. 132060. COA No. 268470.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the motion for reconsideration of this Court's March 7, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would remand this case to the Wayne Circuit Court for an evidentiary hearing to determine whether an appeal was taken from the Wayne County Probate Court Juvenile Division order waiving jurisdiction over defendant to the Detroit Recorder's Court, for the reasons set forth in her dissenting statement in this case, 480 Mich. 1102, 745 N.W.2d 97 (2008).